Exhibit 10.3 LOAN AGREEMENT June 29, 2012 Quarry Bay Capital LLC. (the “Lender”) of Suite 600, 1201 Orange Street, Wilmington, DE, 19899-0511, advanced CDN$50,000 (the “Principal Sum”) to GlobeTrac, Inc. (the “Borrower”) of Suite 610, 1100 Melville Street, Vancouver, British Columbia, V6E 4A6.The Lender advanced the funds on June 29, 2012. The lender hereby agrees to advance to Borrower the principal amount of CDN$50,000 (the “Principal Sum”) on or before June 29, 2012. The Borrower agrees to repay the Principal Sum on demand, together with interest calculated and compounded monthly at the rate of 6% per year (the “Interest”) from June 29, 2012.The Borrower is liable for repayment for the Principal Sum and accrued Interest and any costs that the Lender incurs in trying to collect the Principal Sum and the Interest. The Borrower will evidence the debt and its repayment of the Principal Sum with a promissory note (the “Note”) in the attached form. LENDER BORROWER Quarry Bay Capital LLC GlobeTrac, Inc. Per:/s/ Thomas Sharp Per:/s/ John da Costa Authorized Signatory Authorized Signatory PROMISSORY NOTE Principal Amount: CDN$50,000 June 29, 2012 For value received GlobeTrac, Inc., (the “Borrower”) promises to pay to the order of Quarry Bay Capital LLC.(the “Lender”) the sum of $50,000 lawful money of Canada (the “Principal Sum”) from June 29, 2012 (“Effective Date”) both before and after maturity, default and judgment. The Borrower may repay the Principal Sum in whole or in part at any time without penalty. This promissory note is payable on demand. For the purposes of this promissory note, Interest Rate means 6 per cent per year.Interest at the Interest Rate must be calculated and compounded monthly not in advance from and including the Effective Date (for an effective rate of 6.17% per annum calculated monthly), and is payable together with the Principal Sum when the Principal Sum is repaid. The Borrower waives presentment, protest, notice of protest and notice of dishonour of this promissory note. BORROWER GlobeTrac, Inc. Per:/s/ John da Costa Authorized Signatory
